Case 18-15957-VFP                Doc 224       Filed 01/09/19 Entered 01/09/19 17:41:41                              Desc Main
                                              Document     Page 1 of 11



 Joseph Lubertazzi, Jr.
 McCARTER & ENGLISH, LLP
 Four Gateway Center
 100 Mulberry Street
 Newark, NJ 07102
 Telephone: (973) 639-2082
 Email: jlubertazzi@mccarter.com
 Attorneys for Provident Bank

                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY


     In re:                                                              Case No. 18-15957 (VFP)

     LOTUS EXIM INTERNATIONAL, INC. et al.,1                             (Jointly Administered)

                      Debtors.                                           Chapter 7


          PROVIDENT BANK’S RESPONSE IN OPPOSITION TO RAKESH SETHI’S
        MOTION FOR ENTRY OF ORDER TO QUASH SUBPOENA, AS CUSTODIAN
         OF RECORDS FOR LOTUS EXIM INTERNATIONAL, INC., FOR THE RULE
             2004 EXAMINATION, ISSUED IN HIS PERSONAL CAPACITY FOR
       CORPORATE DOCUMENTS RELATING TO LOTUS EXIM INTERNATIONAL,
        INC. AND ROCK STONE IMPORTS, INC.; FOR A REQUEST FOR ENTRY OF
                    IMMUNITY ORDER; AND FOR RELATED RELIEF

              Provident Bank (the “Bank”), by and through its undersigned counsel, submits this

 response in opposition to Rakesh Sethi’s (“Sethi”) Motion for Entry of Order to Quash

 Subpoena, as Custodian of Records for Lotus Exim International, Inc., for the Rule 2004

 Examination, Issued in His Personal Capacity for Corporate Documents Relating to Lotus Exim

 International, Inc. and Rock Stone Imports, Inc.; for a Request for Entry of Immunity Order; and

 for Related Relief (the “Motion”), and respectfully states as follows:




 1
  The Debtors in these Chapter 7 cases, along with the last four digits of each Debtor’s federal identification number are: Lotus
 Exim International, Inc. (9129), Lotus Marble & Granite, Inc. (1355), Perfect Marble & Granite, Inc. (5625), Elegant Marble &
 Granite, Inc. (6708), Lotus Natural Stone, LLC (7701) and Majestic Granite & Marble, Inc. (1176).



 ME1 28904069v.1
Case 18-15957-VFP          Doc 224    Filed 01/09/19 Entered 01/09/19 17:41:41           Desc Main
                                     Document     Page 2 of 11



                                  PRELIMINARY STATEMENT

           1.      Since first being served with a Subpoena for Rule 2004 Examination (the

 “Original Subpoena”) on September 28, 2018, Sethi has done everything in his power to avoid

 his legal obligation to comply, improperly attempting to invoke the Fifth Amendment on a

 blanket basis through his counsel. The Motion is simply the latest iteration of Sethi’s campaign

 to frustrate Provident’s lawful discovery efforts.

           2.      In support of the Motion, Sethi claims that during the December 4, 2018 hearing

 on Provident’s motion to compel Sethi’s compliance with the Original Subpoena (the “Motion

 to Compel”), this Court “upheld the sanctity of the Fifth Amendment and found that the

 [Original Subpoena] issued to Sethi in his personal capacity was inappropriate.” Sethi App. ¶ 4.

 Rather, the Court suggested that Provident issue new subpoenas to Sethi in his corporate capacity

 not because the Original Subpoena was unenforceable, but because it was unlikely to result in

 meaningful discovery. Specifically, the Court noted that “[i]f I was called upon to rule today,

 even to enforce [the Original Subpoena], which I think would be a waste of time in the individual

 capacity, I would say Mr. Sethi has to come and answer – and respond to the specific questions

 and then assert the Fifth or not assert the Fifth. And if there’s an issue, then you’ve got to come

 back to me.” See Certification of Joseph Lubertazzi, Jr. (“Lubertazzi Cert”) Exh. A, Tr. 35:25

 – 36:5.

           3.      Provident agreed with the Court’s reasoning and, on December 7, 2018,

 proceeded to issue three new subpoenas to Sethi, in his capacity as (1) officer and representative

 of Lotus Exim International, Inc. (“Lotus”), (2) principal, officer, director and/or representative

 of Rock Stone Imports, Inc. (“Rock Stone”), and (3) principal, member and/or representative of

 Quarzo USA, LLC (“Quarzo”) (collectively, the “Reissued Subpoenas”).               In addition to




 ME1 28904069v.1
Case 18-15957-VFP          Doc 224    Filed 01/09/19 Entered 01/09/19 17:41:41           Desc Main
                                     Document     Page 3 of 11



 directing the Reissued Subpoenas to Sethi in his corporate capacity, Provident also carefully

 revised the document demands in accordance with the Court’s suggestions, so as to seek

 sufficiently narrow categories of documents.

         4.        Shortly after Sethi was served with the Reissued Subpoenas, Danielle M.

 Corcione, Esq., Sethi’s counsel, contacted this office to request that the Reissued Subpoenas be

 revised so as to be issued to Sethi as “custodian of records” as opposed to in his capacity as an

 officer, director, member, agent and/or representative. This office complied on December 12,

 2018, issuing three new subpoenas to Sethi as “custodian of records” for Lotus, Quarzo and

 Rock Stone (the “Custodian Subpoenas”), while advising Sethi’s counsel that the Reissued

 Subpoenas would not be withdrawn, and that the Custodian Subpoenas were issued in addition to

 the Reissued Subpoenas.

         5.        Still dissatisfied with Provident’s efforts to compromise, Ms. Corcione initiated

 another telephone call, during which she requested the withdrawal of the Reissued Subpoenas

 and made vague promises of a “rolling” document production to begin on December 21, 2018

 under the Custodian Subpoenas. This office did not agree to withdraw the Reissued Subpoenas,

 but did indicate that Provident would be amenable to deferring the Reissued Subpoenas pending

 Sethi’s compliance with the Custodian Subpoenas, at which time Provident would again assess

 whether to withdraw the Reissued Subpoenas.

         6.        Despite this further compromise by Provident, Sethi was still dissatisfied.

 Recognizing that Sethi would never comply with a subpoena that was not hand-crafted by his

 own counsel, this office advised Ms. Corcione on December 19, 2018 that Provident was

 unwilling to compromise any further, and that Sethi should respond to the Reissued Subpoenas

 and the Custodian Subpoenas (collectively, the “Outstanding Subpoenas”) as he saw fit.




 ME1 28904069v.1
Case 18-15957-VFP           Doc 224    Filed 01/09/19 Entered 01/09/19 17:41:41              Desc Main
                                      Document     Page 4 of 11



         7.        As expected, despite representations by his counsel of a “rolling” production to

 begin on December 21, 2018, Sethi still has yet to produce a single document in response to the

 Outstanding Subpoenas. Instead, Sethi filed the Motion and Ms. Corcione submitted a self-

 serving letter to the Court falsely accusing Provident’s counsel of refusing to speak with her.

         8.        In the Motion, Sethi has taken the following positions with respect to the

 Outstanding Subpoenas:

                      a. Sethi claims in a single paragraph (see Sethi App. ¶ 9) that the Reissued

                          Subpoenas should be quashed because they “violate Sethi’s Fifth

                          Amendment rights” and were “superseded by the Custodian Subpoenas.”

                      b. With respect to the Rock Stone Custodian Subpoena, Sethi claims that he

                          is prepared to produce responsive documents, subject to his “general

                          objections and reservations” and the entry of an immunity order.

                      c. With respect to the Quarzo Custodian Subpoena, Sethi is refusing to

                          comply on the grounds that Quarzo has retained its own counsel to

                          respond to the subpoena.

                      d. As for the Lotus Custodian Subpoena, Sethi asks the Court to quash this

                          subpoena on the grounds that (a) he is a former, not current, employee of

                          Lotus, and (b) his compliance with the Lotus Custodian Subpoena would

                          violate the Fifth Amendment.

         9.        For the reasons explained herein, Sethi’s positions with respect to the Outstanding

 Subpoenas are without merit and the Motion should be denied.




 ME1 28904069v.1
Case 18-15957-VFP          Doc 224    Filed 01/09/19 Entered 01/09/19 17:41:41         Desc Main
                                     Document     Page 5 of 11



                                       LEGAL ARGUMENT

 A.        There is No Legal Basis to Quash the Reissued Subpoenas

           10.     In his Application, Sethi argues that the Reissued Subpoenas should be quashed

 because they “violate Sethi’s Fifth Amendment rights” and “were superseded by the Custodian

 of Records Subpoenas and contradict this Court’s instruction.” See Sethi App. ¶ 9. Sethi

 declined to include in his Motion any legal authority to support these arguments, because no such

 authority exists.

           11.     The mere issuance of a subpoena does not violate the witness’ Fifth Amendment

 rights.    The Fifth Amendment applies only where the witness “is compelled to make a

 Testimonial Communication that is incriminating.” Fisher v. U.S., 425 U.S. 391, 408 (1976).

 Here, Sethi has not yet been compelled to do anything, and it is impossible for the Court to

 determine whether compelling particular testimony would violate the Fifth Amendment, because

 Sethi has not yet formally invoked the Fifth Amendment privilege in response to any particular

 question or document request.

           12.     The mere utterance of the words “Fifth Amendment” by a witness’ lawyer does

 not constitute a valid exercise of the Fifth Amendment privilege. As previously briefed by

 Provident in support of its motion to compel Sethi’s compliance with the Original Subpoena (the

 “Motion to Compel”), a witness may not refuse to appear for a deposition upon a blanket

 invocation of the Fifth Amendment, but must appear and invoke the privilege in response to each

 question, such that a court may have a complete record in order to determine whether the

 privilege was properly invoked. See, e.g., National Life Ins. Co. v. Hartford Acc. and Indem.

 Co., 615 F.2d 595, 596 (3d Cir. 1980). “The privilege must be invoked on a ‘question-by-

 question basis,’ and an adverse inference can only be drawn as to questions that are actually

 asked.” Picard v. The Estate of Steven Mendelow (In re Bernard L. Madoff Investment Securities


 ME1 28904069v.1
Case 18-15957-VFP          Doc 224    Filed 01/09/19 Entered 01/09/19 17:41:41           Desc Main
                                     Document     Page 6 of 11



 LLC), 560 B.R. 208, 226 (Bankr. S.D.N.Y. 2016); Sterling Nat’l Bank v. A-1 Hotels Int’l, Inc.,

 No. 00 Civ. 7352 (GEL), 2004 WL 1418201 (S.D.N.Y. June 23, 2004) (appropriateness of

 invocation of privilege is determined on a question-by-question basis).

         13.       During the December 4, 2018 hearing on Provident’s Motion to Compel, this

 Court made it very clear that it was unaware of any authority permitting a blanket invocation of

 the Fifth Amendment, and the Court advised Sethi’s counsel that he would be required to invoke

 the privilege on a question-by-question basis in the absence of such authority. See Lubertazzi

 Cert. Exh. A, Tr. 47:18 – 48:1. Sethi has offered no such authority in his Motion papers.

 Accordingly, Sethi’s request to quash the Reissued Subpoenas on the grounds that they “violate

 [his] Fifth Amendment rights” should be rejected.

         14.       Sethi similarly offers no legal support for his claim that the Reissued Subpoenas

 were “superseded” by the Custodian Subpoenas. As Sethi himself acknowledges in the Motion,

 the Custodian Subpoenas were issued at Sethi’s request, and it was made clear by this office that

 they were issued “in addition to” the Reissued Subpoenas. During the December 4, 2018 hearing

 on Provident’ Motion to Compel, the Court noted that Provident was free to issue as many

 subpoenas as it deemed appropriate.         While Provident remains amenable to “tabling” the

 Reissued Subpoenas pending Sethi’s compliance with the Custodian Subpoenas, it expressly

 reserves the right to enforce the Reissued Subpoenas.

 B.      Sethi’s Objections to the Rock Stone Custodian Subpoena are Inappropriate, and
         any Immunity Order Entered at His Request Must be Appropriately Limited

         15.       Sethi claims that he is prepared to produce responsive documents to the Rock

 Stone Custodian Subpoena, “subject to his general objections and reservations –and an entry of

 an order directing and acknowledging that his ‘act of producing (or not producing) responsive




 ME1 28904069v.1
Case 18-15957-VFP           Doc 224    Filed 01/09/19 Entered 01/09/19 17:41:41            Desc Main
                                      Document     Page 7 of 11



 documents . . . may not be used as evidence against [him] . . . in any criminal, civil or other legal

 proceeding.’” Sethi App. ¶ 10.

         16.       Indeed, Sethi has provided his written response to the Rock Stone Custodian

 Subpoena. Lubertazzi Cert. Exh. B. In addition to a host of broad “General Objections,” Sethi

 recites certain specific objections and certain terms that he will require before producing

 responsive documents.

         17.       With respect to Request Nos. 1-4, Sethi objects to the Requests as “vague and

 overly broad.” During the December 4, 2018 hearing on Provident’s Motion to Compel, the

 Court reviewed each and every document request included with the Original Subpoena and

 considered whether they were appropriately narrow. The Court made specific suggestions to

 Provident’s counsel regarding which requests were too broad, which were sufficiently narrow,

 and which could be rendered sufficiently narrow with minor revisions.               In drafting the

 Outstanding Subpoenas, all of the Court’s recommendations were incorporated. Although the

 written responses to the Rock Stone Custodian Subpoena are signed by Ms. Corcione, who was

 not present at the hearing, Mr. Sethi and his team of lawyers (including two of Ms. Corcione’s

 partners) were present, and are fully familiar with the Court’s position on the document requests.

 Thus, Sethi’s objection to these Requests should be summarily overruled.

         18.       With respect to Request Nos. 11-13, Sethi objects to the Requests as “not relevant

 and unlikely to lead to the production of relevant evidence.”            These Requests seek all

 communications relating to the formation of Rock Stone. The Requests are particularly relevant

 in the context of these bankruptcy proceedings, as Lotus’ accounts receivable have seemingly

 disappeared and a competing business (Rock Stone) was formed by Lotus’ Chief Financial

 Officer (Sethi) shortly before Lotus received a $17 million loan from Provident. The purpose of




 ME1 28904069v.1
Case 18-15957-VFP          Doc 224    Filed 01/09/19 Entered 01/09/19 17:41:41              Desc Main
                                     Document     Page 8 of 11



 Rock Stone’s formation, as well as the identity of any individual involved in its formation, is

 relevant for purposes of tracing Lotus’ single largest asset – its accounts receivable.

 Accordingly, this objection should also be overruled.

         19.       With respect to Request Nos. 1-10, Sethi asserts that he will only produce

 responsive documents upon entry of an immunity order similar to that entered in favor of the

 principals of Lotus, Rajendra and Jyoti Kankariya. Specifically, pursuant to paragraph 3 of its

 August 2, 2018 Order Compelling Compliance with Bankruptcy Rule 2004 Subpoenas and

 Granting Related Relief [Docket No. 140], the Court ordered that “[t]he Kankariyas’ compelled

 act of producing (or not producing) responsive documents as provided in this Order may not be

 used as evidence either or both of them in any criminal, civil or other legal proceeding. This

 limitation and prohibition are expressly intended to apply as and to the fullest extent available as

 set forth in Braswell v. United States, 478 U.S. 99, 118, 108 S. Ct. 2284, 2295 (1988).”

         20.       To the extent this Court is inclined to provide such immunity to Sethi, the

 limitations of such immunity as set forth in Braswell must be clearly articulated. Specifically,

 the Braswell Court held that although a corporate custodian’s act of production may not be used

 as evidence against the individual custodian, the corporation’s act of production may be used

 against the custodian, such that “[t]he jury may draw from the corporation’s act of production the

 conclusion that the records in question are authentic corporate records, which the corporation

 possessed, and which it produced in response to the subpoena. And if the defendant held a

 prominent position within the corporation that produced the records, the jury may, just as it

 would had someone else produced the documents, reasonably infer that he had possession of the

 documents or knowledge of their contents.” Braswell, 487 U.S. at 118.




 ME1 28904069v.1
Case 18-15957-VFP           Doc 224    Filed 01/09/19 Entered 01/09/19 17:41:41            Desc Main
                                      Document     Page 9 of 11



         21.       Finally, it is notable that Sethi did not specifically invoke the Fifth Amendment

 privilege against self-incrimination in response to any of the Requests. Instead, Sethi has again

 attempted to invoke the privilege on a blanket basis, through his counsel, by including the Fifth

 Amendment as one of his “General Objections.” As explained in section A, supra, the privilege

 must be invoked on a question-by-question basis, so as to allow the Court to determine whether

 it was properly invoked.

 C.      Sethi is Not a Former Employee of Lotus

         22.       The thrust of Sethi’s Motion pertains to the Lotus Custodian Subpoena. Sethi

 argues that he is a former employee of Lotus, such that he cannot be a corporate custodian.

 Therefore, should Sethi comply with the Lotus Custodian Subpoena, he would be doing so in his

 individual capacity and would be protected by the Fifth Amendment’s act of production

 privilege. For the following reasons, this argument is without merit.

         23.       While Sethi’s Motion papers evidence a keen awareness of prior proceedings

 before this Court relating to the invocation of the Fifth Amendment by Lotus’ principals,

 Rajendra and Jyoti Kankariya, Sethi seems to have selectively overlooked certain aspects of

 those proceedings.       For example, the Kankariyas raised the identical “former employee”

 argument before this Court. The issue was fully briefed by the Kankariyas and the Trustee, and

 the Court unequivocally rejected the Kankariyas’ argument:

                   As to the former employee argument – and I have alluded to this
                   already – the Court finds that there is no evidence presented by the
                   Kankariyas beyond their – the implicit assertion that somehow
                   they were removed from their position as a result of the bankruptcy
                   filing for which no authority was cited, and there really exists no
                   authority for that proposition and counsel’s statements that they are
                   former employees, but those are conclusions not supported by any
                   facts.




 ME1 28904069v.1
Case 18-15957-VFP           Doc 224 Filed 01/09/19 Entered 01/09/19 17:41:41               Desc Main
                                   Document    Page 10 of 11



                   There is no resignation letter. There is no resolution. There is no
                   other documentary or other evidence that supports the assertion
                   that the Kankariyas are former employees.

 Lubertazzi Cert. Exh. C, Tr. 60:2-14.

         24.       Here, as was the case with the Kankariyas, Sethi has failed to provide a shred of

 evidence beyond the mere filing of the bankruptcy proceedings to support his claim that he is a

 “former employee” of Lotus. In fact, as discussed during the December 4, 2018 hearing on

 Provident’s Motion to Compel, Sethi still holds himself out as Lotus’ Chief Financial Officer and

 Vice President of Sales on his LinkedIn profile.

         25.       In addition to the Court’s prior ruling, which is directly on point, the Court also

 advised Sethi’s counsel on the record during the December 4, 2018 hearing on Provident’s

 Motion to Compel that its analysis of his Fifth Amendment argument would change if Sethi

 could produce evidence – even as simple as a certified statement – that his position with Lotus

 was terminated or otherwise discontinued prior to the bankruptcy filings. Sethi has produced no

 such evidence. Accordingly, as Lotus’ Chief Financial Officer and Vice President of Sales, Sethi

 does not qualify as a “former employee” and should be compelled to comply with the Lotus

 Custodian Subpoena.

 D.      Sethi May Not Refuse to Comply with the Lotus Custodian Subpoena on a Blanket
         Invocation of the Fifth Amendment

         26.       Finally, Sethi argues that it would be a violation of his Fifth Amendment privilege

 to compel his compliance with the Lotus Custodian Subpoena, given his allegedly “substantial

 and real” fear of criminal prosecution. This argument fails for the following reasons.

         27.       First, Sethi himself concedes, as he must, that “[a] corporate custodian ‘may not

 resist a subpoena for corporate records on Fifth Amendment grounds.’” Sethi App. ¶ 14 (quoting

 Braswell, 487 U.S. at 109). Thus, given that the Lotus Custodian Subpoena was served upon



 ME1 28904069v.1
Case 18-15957-VFP          Doc 224 Filed 01/09/19 Entered 01/09/19 17:41:41             Desc Main
                                  Document    Page 11 of 11



 Sethi in his capacity as a custodian of records, he cannot invoke the Fifth Amendment in order to

 avoid compliance. As established in Section C, supra, Sethi has failed to demonstrate that he is a

 “former employee” of Lotus. Therefore, the Court may appropriately compel Sethi’s compliance

 with the Lotus Custodian Subpoena, subject to the protections set forth in Braswell and recited

 above at paragraph 20.

         28.       Second, as briefed by Provident on more than one occasion and as explained by

 this Court on the record during the December 4, 2018 hearing on Provident’s Motion to Compel,

 Sethi may not invoke the Fifth Amendment in a blanket manner through his counsel. Sethi must

 specifically invoke the privilege with respect to each separate document request to which he

 believes it applies, and must appear for a deposition and invoke the privilege on a question-by-

 question basis, under oath. Only then will the Court have the ability to determine whether the

 privilege was properly invoked.

                                           CONCLUSION

         29.       Based on the foregoing, Provident Bank respectfully requests that the Court deny

 Sethi’s Motion in its entirety and direct Sethi to immediately comply with the Outstanding

 Subpoenas.

                                                    Respectfully submitted,

 Dated: January 9, 2019                             McCARTER & ENGLISH, LLP
        Newark, New Jersey                          Attorneys for Provident Bank


                                                    By: /s/ Joseph Lubertazzi, Jr.
                                                        Joseph Lubertazzi, Jr.
                                                        A Member of the Firm




 ME1 28904069v.1
